Title: From John Adams to James Bowdoin, 29 April 1777
From: Adams, John
To: Bowdoin, James


     
      Sir
      Philadelphia Ap. 29. 1777
     
     There is a Letter from Dr. Lee, dated Bourdeaux Feb. 20th. which Says that he has a Letter from a confidential Friend which assures him that Ten Thousand Men, were obtained in Germany, and Vessell sent for them. That these with three Thousand British were to come out under Burgoigne. That Boston would certainly be attacked. That Howe would probably move towards Philadelphia. That Ministry depended much on beginning the Campaign early, and much upon the Divisions in Pensilvania.
     The Reverse of affairs may have altered their Plan. But I thought it my Duty to transmit the Intelligence, whatever may be the Amount of it.
     The surest Method of averting the Blow from Boston will be to quicken the March of your whole force to Peekskill. Depend upon it, if you do that, Howe must order all the Force to join him, or he will be extirpated. I am sir with great Respect, your most obedient humble servant
     
      John Adams
     
    